On June 25, 1997, respondent Geoffrey Lynn Oglesby filed a response to relator’s response to this court’s May 13, 1997 order directing relator to file a response to respondent’s Application for Termination of Probation. There being no provision in the Supreme Court Rules of Practice or Rule V of the Supreme Court Rules for the Government of the Bar of Ohio permitting the filing of respondent’s response,
IT IS ORDERED by the court, sua sponte, that respondent’s response filed on June 25, 1997, be, and is hereby, stricken.